Citation Nr: 0713135	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to the assignment of a disability rating in 
excess of 10 percent for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for thoracic spine 
disability.

5.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  An October 2003 rating decision 
granted entitlement to service connection for right carpal 
tunnel syndrome, and assigned a 10 percent disability rating, 
effective May 29, 2003.  The veteran filed a notice of 
disagreement in May 2004 with regard to the disability rating 
assigned.  A statement of the case was issued in November 
2004, and a substantive appeal was received in January 2005.  
A February 2004 rating decision denied entitlement to service 
connection for left carpal tunnel syndrome; lumbar 
degenerative joint disease (lumbar spine disability); 
thoracic degenerative disc disease (thoracic spine 
disability); and, cervical pain (cervical spine disability).  
A notice of disagreement was filed in May 2004, a statement 
of the case was issued in November 2004, and a substantive 
appeal was received in January 2005.

In January 2005, the veteran clarified that she was not 
requesting any type of hearing.

In May 2004, the veteran's representative inquired as to the 
status of the veteran's claim for pain, burning, tingling, 
and numbness of the wrists, forearms, and shoulders.  It is 
unclear whether the veteran is claiming a separate disability 
from her service-connected right carpal tunnel syndrome, and 
her claimed left carpal tunnel syndrome.  Thus, such claim is 
referred to the RO for appropriate action.

The Board notes that the veteran's initial representative of 
record was Barbara Scott Girard.  In December 2005, Ms. 
Girard withdrew her representation.  In December 2005, the 
veteran completed a VA Form 21-22a appointing Virginia A. 
Girard-Brady as her representative.

The issues of entitlement to service connection for left 
carpal tunnel syndrome; lumbar spine disability; thoracic 
spine disability; and, cervical spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on her part.


FINDING OF FACT

Right carpal tunnel syndrome is manifested by symptoms of no 
greater than moderate incomplete paralysis of the median 
nerve with subjective complaints of right hand numbness and 
tingling in radial distribution and objective evidence of 
decreased sensation, with normal nerve conduction velocity 
testing, and no evidence of peripheral neuropathy.


CONCLUSION OF LAW

The criteria for assignment of a 30 percent (but no higher) 
for right carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.120, 4.124a, Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2003.  
The letter predated the October 2003 rating decision which 
granted entitlement to service connection for right carpal 
tunnel syndrome.  See id.  Since the right carpal tunnel 
syndrome disability appellate issue in this case (entitlement 
to assignment of a higher initial rating) is a downstream 
issue from that of service connection (for which the July 
2003 VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time, and the assignment of 
an effective date for any staged ratings will be duly 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board finds that the VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate her initial claim of service connection, as well 
as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The July 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate her right carpal tunnel syndrome 
claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in July 2003.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue of entitlement to a higher assignable rating 
for right carpal tunnel syndrome.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to a higher assignable rating for right 
carpal tunnel syndrome.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  As noted, as the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected right carpal tunnel syndrome 
is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(Paralysis of the median nerve).  For diseases of the 
peripheral nerves, disability ratings are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  A note in the Rating Schedule pertaining to 
"Diseases of the Peripheral Nerves" provides that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function which is substantially less than that which 
results from complete paralysis of these nerve groups, 
whether the loss is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 through 8540.  Complete paralysis of 
the median nerve produces inclination of the hand to the 
ulnar side with the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, and the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation of the hand with 
the absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, and index and 
middle fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
major extremity; a 30 percent evaluation is warranted for 
moderate incomplete paralysis of the major extremity; a 50 
percent rating is warranted for severe incomplete paralysis 
of the median nerve in the major extremity; and, a 70 percent 
rating is warranted for complete paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Because 
the veteran is right-hand dominant, her disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Service medical records dated in May 1983 reflect that the 
veteran complained of a tingling type sensation in her right 
hand for approximately one year.  On examination, Tinel's on 
the right was negative, and Phalen's on the right was 
positive.  Grip strength on the right was 65, 60, and 45, 
compared with 60, 60, and 60 on the left.  There were no 
signs of atrophy of intrinsic musculature.  The examiner 
diagnosed possible carpal tunnel syndrome.

In August 2001, the veteran underwent private 
electrophysiologic studies of the hands.  The veteran 
complained of numbness and paresthesias of both hands with 
nocturnal exacerbation.  She denied any upper extremity 
weakness.  On electrophysiologic testing, both median motor 
distal latencies were prolonged.  Right median sensory 
response was absent.  Left median sensory latency was 
prolonged across the wrist.  Needle examination was normal.  
The examiner's impression was moderate bilateral carpal 
tunnel syndrome, right greater than left.

VA outpatient treatment records reflect that in February 
2003, the veteran requested a referral to the hand clinic for 
carpal tunnel syndrome.  She reported intermittent numbness 
and tingling in hands bilaterally and feeling as though she 
was developing weakness.  She also wanted to investigate the 
possibility of surgical treatment.  In June 2003, the veteran 
underwent EMG evaluation pertaining to her bilateral carpal 
tunnel syndrome.  The right median distal motor latency was 
prolonged with decreased amplitudes and normal nerve 
conduction velocity (NCV).  Sensory peak latency was 
prolonged with decreased amplitudes and slowed NCV.  There 
was slowing across the wrist.  Right ulnar distal motor 
latency was normal with decreased amplitudes and normal NCV 
in the forearm.  There was no slowing across the elbow.  
Sensory peak latency was normal with a decreased amplitude 
and normal NCV.  Right sural peak latency was normal with a 
normal amplitude and normal NCV.  A needle examination was 
normal with regard to both upper extremities.  The examiner 
concluded as follows:  abnormal electrophysiologic study; 
evidence of a moderate bilateral sensorimotor carpal tunnel 
syndrome without denervation; no evidence of a focal left or 
right ulnar neuropathy; no evidence of a left or right 
cervical radiculopathy; no evidence of a peripheral 
neuropathy, however, the bilateral ulnar sensory and motor 
responses all had decreased amplitudes; and, the sural nerve 
was normal.  The veteran denied any risk factors.  The 
examiner noted that if the veteran developed symptoms 
consistent with a peripheral neuropathy, a study could be 
repeated in 12 to 18 months.

In July 2003, the veteran underwent a VA examination.  She 
reported that she had been a human resources specialist for 
the past 10 years.  The examiner noted that the VA EMG and 
nerve conduction study showed moderately severe bilateral 
carpal tunnel syndrome.  She reported that during service she 
was given braces for her carpal tunnel syndrome; she used 
these two times per week at night and they helped.  She 
complained of tingling sensation in the tips of the fingers 
in the morning and worse at night.  She stated that usually 
she wakes up with numb hands and has to shake both hands to 
give her relief.  On physical examination, Tinel's sign was 
negative bilaterally.  Phalen's sign was positive on both 
hands.  There was no atrophy of the hand muscles.  Grip 
strength was within normal limits.  The rest of the nervous 
system examination was nonfocal.  The examiner diagnosed 
bilateral carpal tunnel syndrome confirmed by EMG and nerve 
conduction.

A February 2004 VA outpatient treatment records reflects that 
with regard to her carpal tunnel syndrome, she reported 
stable symptoms with lifestyle modifications, but no 
significant change in the last two years.  A May 2005 VA 
outpatient treatment record reflects the veteran's report 
that her carpal tunnel syndrome continues to bother her, 
right worse than left.  She reported that the left hand often 
feels numb.  The examiner's assessment was:  carpal tunnel 
syndrome pain continues but manageable.

A review of the record indicates that the veteran's right 
carpal tunnel syndrome is predominantly manifested by sensory 
disturbances, and that such symptomatology is moderately 
disabling, thus a 30 percent disability rating is warranted.  
Specifically, the August 2001, June 2003, and July 2003 
examiners have all characterized the veteran's right carpal 
tunnel syndrome as moderate.  Moreover, the examination 
reports reflect subjective reports of numbness and tingling, 
and objective findings of absent right median sensory 
response, positive Phalen's sign, and right medial distal 
motor latency with decreased amplitudes.  A 50 percent 
disability rating is not warranted, as it is clear that the 
veteran's right carpal tunnel syndrome symptomatology is 
wholly sensory.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8510 through 8540.  Furthermore, objective examinations 
reflect that grip strength is normal, a needle examination 
has been normal, Tinel's sign is negative, and nerve 
conduction velocity tests have been normal.  Likewise, the 
veteran's right carpal tunnel syndrome has not been shown to 
be manifested by peripheral neuropathy to date.  Overall, the 
disability picture establishes no greater than moderate 
incomplete paralysis of the median nerve.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that her service-
connected right carpal tunnel syndrome has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the evidence of record reflects 
that the veteran has made lifestyle modifications due to her 
carpal tunnel syndrome, the evidence reflects that she has 
worked full-time in human resources for many years.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  Moreover, the evidence does not show any 
hospitalizations due to her carpal tunnel syndrome.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 30 percent is warranted 
for the veteran's service-connected right carpal tunnel 
syndrome, effective May 29, 2003.  Accordingly, the benefit 
sought on appeal is granted to that extent.


ORDER

Entitlement to a 30 percent disability rating for right 
carpal tunnel syndrome is warranted, effective from May 29, 
2003.  To this extent, the appeal is granted.


REMAND

The veteran's service medical records are replete with 
complaints related to the back.  Specifically, service 
medical records reflect complaints related to the back in 
October 1979, April 1980, July 1980, December 1981, and May 
1983, and reflect a report of a back injury prior to October 
1979.  The records also reflect reports of neck pain in April 
1980.  In light of such documented in-service complaints, the 
Board finds that the veteran should be afforded a VA 
examination to assess the nature and etiology of her current 
thoracic, lumbar, and cervical spine disabilities.  See 
38 C.F.R. § 3.159.  

With regard to the veteran's claimed left carpal tunnel 
syndrome, the Board notes that although service medical 
records dated in May 1983 reflect complaints of tingling only 
in the right hand, both hands were tested, and the examiner 
diagnosed possible carpal tunnel syndrome, without 
distinguishing the right or left extremity.  In light of the 
current findings of bilateral carpal tunnel syndrome, the 
Board finds that the veteran should be afforded a VA 
examination to assess the nature and etiology of her current 
left carpal tunnel syndrome.  See 38 C.F.R. § 3.159.  

In light of these issues being remanded for additional 
development, the RO is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the service connection claims are granted, and 
that an effective date for the award of benefits will be 
assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current lumbar, 
thoracic, and cervical spine 
disabilities. A pertinent medical history 
should be obtained.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  Any 
medically indicated special tests (such 
as x-rays if deemed medically advisable) 
should be accomplished, and all special 
test and clinical findings should be 
clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current lumbar spine 
disability is causally related to service 
or any incident therein;

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current thoracic spine 
disability is causally related to service 
or any incident therein; 

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current cervical spine 
disability is causally related to service 
or any incident therein. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current left carpal 
tunnel syndrome.  A pertinent medical 
history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) any current 
left carpal tunnel syndrome is causally 
related to service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

4.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issues on appeal.  
If the determinations of these claims 
remain unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide her an 
opportunity to respond before this case 
is returned to the Board.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


